DETAILED ACTION
Election/Restriction
Claims 1-8 and 21 are allowable.  Claims 9-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions group I and group II, as set forth in the Office action mailed on 30 April 2020, is hereby withdrawn and claims 9-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1/21 is allowable over the art of record because the prior art does not teach at least one antenna element disposed on a top surface of the composite laminate, wherein the at least one antenna element includes a conductive element 
Claim 7/17 is allowable over the art of record because the prior art does not teach  disposing at least one conductive antenna element on a top surface of a first magnetic layer; disposing a conductor on a top surface of a second magnetic layer or a bottom surface of the first magnetic layer, wherein the at least one conductive antenna element includes a conductive element portion and a slot, the conductive element portion is conductively isolated from the bottom surface conductive ground plane and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845